Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0008608, filed on 01/23/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2019, 07/01/2020 and 12/14/2020 are being considered by the examiner.
Drawings
The drawing submitted on 12/18/2019 is considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-9, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al.(US 2013/0283168A1).

Regarding Claims 1, 8, and 15, Brown et al. teach: A method, of providing feedback information in response to an input of a user performed by an electronic device, the method comprising ([0010] In one example, the conversation GUI conveys a visual representation of a conversation between the computing device, or a virtual assistant thereon, and the user. The conversation GUI presents a series of dialog representations, such as dialog bubbles, which include user-originated dialog representations associated with input from a user (verbal or otherwise) and device-originated dialog representations associated with response from the device or virtual assistant. Associated with one or more of the dialog representations are one or more graphical elements to convey assumptions made to interpret the user input and derive an associated response. The conversation GUI enables the user to see the assumptions upon which the response was based, and to optionally change the assumption(s). Upon change of an assumption, the conversation GUI is refreshed to present a modified dialog representation of a new response derived from the altered set of assumptions. ): determining an intention of the user ([0040] In response to receiving the query, the system parses the user input and utilizes natural language processing techniques to identify one or more concepts expressed therein.  [0064] In another example, a user may provide an initial query asking "may I upgrade my seat assignment on my next flight?" In response, the techniques may first map the query to an intent (based on context) and then again reference one or more pieces of context prior to determining a response to the query.); determining a variation (context to one of multiple different intents) in a number of candidates (multiple different responses) for an operation to be determined to correspond to the intention based on information input by the user ([0040-0059] and [0060] After identifying one or more pieces of context, such as one or more of those pieces of context listed above, the techniques may map the combination of: (1) the identified concept(s), and (2) the identified piece(s) of context to one of multiple different intents, each of which represents the techniques' best guess as to what exactly the user is asking about. [0062] After mapping the user's input to one of multiple different intents based on both the identified concepts and the context associated with the input, the techniques may then map the intent to one of multiple different responses associated with the intent.); generating feedback (response) information based on the determined variation; and providing the feedback information to the user ([0066] As described in detail below, a response provided back to a user may include content to be presented in the conversation GUI and/or one or more actions. For instance, a response may include content such as a textual answer or information displayed in the dialog representation, an audible answer or information audibly emitted from the user device, one or more hyperlinks to pages that have been determined to be related to the query, or the like. In some instances, the response may include a combination of these. For instance, the returned content may include text and one or more links that are written as a narrative from the perspective of the virtual assistant. This content may also be addressed to or otherwise tailored to the particular user, if recognized (e.g., "Yes, John, as a Gold Customer you are entitled to a seat upgrade, and I have provided some links below that may be of interest to you . . . "). In addition, or in the alternative, the techniques may provide information audibly that appears to originate from the virtual assistant. ).

Regarding Claims 2 and 9, Brown et al. teach: The method of claim 1, wherein the feedback information includes information requesting the user for additional information for determining the operation corresponding to the intention based on the variation (context to one of multiple different intents) being less than a reference value (predetermined confidence level or a sufficient confidence level for the variable-response) (See rejection of claim 1 and [0060] After identifying one or more pieces of context, such as one or more of those pieces of context listed above, the techniques may map the combination of: (1) the identified concept(s), and (2) the identified piece(s) of context to one of multiple different intents, each of which represents the techniques' best guess as to what exactly the user is asking about. [0062] After mapping the user's input to one of multiple different intents based on both the identified concepts and the context associated with the input, the techniques may then map the intent to one of multiple different responses associated with the intent. [0093] As noted above, due to the misspelling of the word "Cabo", the virtual-assistant service 116 may not have been able to adequately ascertain what the user was saying in this part of the conversation. This may have been due to the speech recognition engine being unable to satisfactorily recognize the input and/or due to the NLP module 218 being unable to interpret the input as recognized. Accordingly, the new dialog representation 120(2) includes a statement, "I'm not sure what you want, but here is what Search found." [0098] In this scenario, the assumptions 302 include clarification elements 304 that seek to clarify what the user meant in the preceding input. Here, there are two clarification elements 304(1) and 304(2), although there may be one or more in other scenarios. In this scenario, the problem with understanding the user input centers on the entered word "Cobo". The speech recognition engine 208 and NLP module 216 have attempted to understand the input, and the best efforts did not rise to a sufficient confidence level for the variable-response module 126 to return a more affirmative response. Instead, the best efforts might include results from an N-best list or the top scoring phrases as understood by the NLP module. When the processing results do not reach a predetermined confidence level or when the user is not satisfied with the response or action, the assumptions made to return the response 120(2) are revealed as clarification elements 304 in an effort to increase the confidence level or the user's satisfaction. [0099] The first clarification element 304(1) seeks to clarify whether the user mistyped the word "Cabo" by asking whether the user meant "Cabo San Lucas" as opposed to the "Cobo San Lucas". [0100] The second clarification element 304(2) assumes that you did indeed want "Cobo San Lucas" and attempts to confirm that. So, the assistant emulates a human by asking essentially the same question back to clarify that is indeed what the user asked. The user can confirm that the original input was accurate by selecting this second clarification element. [0102] For purposes of ongoing discussion, suppose the user selects the first clarification element 304(1) to clarify that he meant to enter "Cabo" instead of "Cobo". This information is returned to the variable-response module 126 at the virtual-assistant service 116 where it is reprocessed to determine a new response. This new or modified response is then returned to the client device 104 of the user 102.).

Regarding Claims 5 and 12, Brown et al. teach:  The method of claim 1, wherein the determining of the variation comprises: obtaining information about at least one characteristic of information corresponding to the intention; obtaining at least one piece of information having the characteristic from the information input by the user; and determining the variation based on the obtained at least one piece of information (See rejection of claim 2).

Regarding Claims 6 and 13, Brown et al. teach:   The method of claim 1, wherein the information input by the user is obtained based on at least one of text obtained as a result of speech recognition of a speech of the user or text input by the user (See rejection of claim 2).

Regarding Claims 7 and 14, Brown et al. teach: The method of claim 1, further comprising: determining candidates for the operation corresponding to the intention based on the information input by the user based on accuracy of the operation to be determined to correspond to the intention based on the information input by the user being equal to or greater than a reference value; and performing the operation corresponding to the intention based on the determined candidates for the operation (See rejection of claim 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of Gruber et al.(AU 2014/251347 A1)

Regarding Claims 3 and 10, Brown et al. teach: The method of claim 1, further comprising outputting a message requesting the user for additional information for determining the operation corresponding to the intention based on a state in which the variation is less than a reference value (See rejection of Claim 2).
Brown et al. do not specifically teach: outputting a message requesting the user for additional information for determining the operation corresponding to the intention based on a state in which the variation is less than a reference value continuing for a specified time or longer. 
Gruber et al. teach: outputting a message requesting the user for additional information for determining the operation corresponding to the intention based on a state in which the variation is less than a reference value continuing for a specified time or longer ([0079] In some embodiments, once the natural language processor 332 identifies an actionable intent (or domain) based on the user request, the natural language processor 332 generates a structured query to represent the identified actionable intent. In some embodiments, the structured query includes parameters for one or more nodes within the domain for the actionable intent, and at least some of the parameters are populated with the specific information and requirements specified in the user request. [0081] As described above, in order to complete a structured query, the task flow processor 336 may need to initiate additional dialogue with the user in order to obtain additional information, and/or disambiguate potentially ambiguous utterances. When such interactions are necessary, the task flow processor 336 invokes the dialogue processing module 334 ("dialogue processor 334") to engage in a dialogue with the user. In some embodiments, the dialogue processor 334 determines how (and/or when) to ask the user for the additional information, and receives and processes the user responses. [0091] Sometimes, additional information or clarification (e.g., route information) is required before the requested information can be obtained.  [0092] In some embodiments, the digital assistant initiates a new information provision process upon receipt of each new user input, and each existing information provision process terminates either (1) when all of the sub-responses of a complete response to the user request have been provided to the user or (2) when the digital assistant provides a request for additional information or clarification to the user regarding a previous user request that started the existing information provision process. [0093]  Real-time responsiveness of the digital assistant is one of the key factors in evaluating performance of the digital assistant. In such cases, a response is prepared as quickly as possible, and a default delivery time for the response is a time immediately after the response is prepared. [0094] Sometimes, however, after an initial sub-response provided immediately after receipt of the user input, the digital assistant provides the remaining one or more sub responses one at a time over an extended period of time. In some embodiments, the information provision process for a user request is stretched out over an extended period of time that is longer than the sum of the time required to provide each sub-response  individually.).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filling date of the invention was made for Brown et al. to include the teaching of Gruber et al. in order to provide Real-time response requiring additional information or clarification information from the user to provide the user the requested information. 

Claim(s) 4 and 11, are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of Gruber et al.(AU 2014/214676 A1) herein referred as Gruber 2.
Regarding Claims 4 and 11, Brown et al. in view of Gruber et al. teach: The method of claim 1, wherein the feedback information for receiving additional information to determine the operation corresponding to the intention based on the variation being less than a reference value (See rejection of claim 2)
Brown et al. in view of Gruber et al. do not teach: wherein the feedback information includes information indicating that the electronic device is in a standby state for receiving additional information to determine the operation corresponding to the intention based on the variation (confidence) being equal to or greater than a reference value (a predetermined confidence).
 Gruber 2, teach: wherein the feedback information includes information indicating that the electronic device is in a standby state for receiving additional information based on the variation (sound input) being equal to or greater than a reference value (a predetermined confidence) ([0005] For example, a user may be able to activate a SIRI digital assistant on an IPHONE (both provided by Apple Inc., the assignee of the present application) by reciting the phrase "Hey, SIRI." In response, the device outputs a beep, sound, or speech output (e.g., "what can I do for you?") indicating to the user that the listening mode is active. For example, for a trigger phrase of "Hey, SIRI," the sound detectors may be configured so that no matter where in the duty cycle(s) the trigger phrase begins, the trigger sound detector is activated in time to analyze a sufficient amount of the input. [0012] In some implementations, determining whether the sound input corresponds to the predetermined type of sound is performed upon a determination that the sound input satisfies a predetermined condition (e.g., as determined by a third sound detector, discussed below). [0014] In some implementations, the predetermined type is a human voice and the predetermined content is one or more words. In some implementations, determining whether at least a portion of the sound input corresponds to the predetermined type of sound includes determining whether at least a portion of the sound input includes frequencies characteristic of a human voice. [0015] In some implementations, the second sound detector is initiated in response to a determination by the first sound detector that the sound input corresponds to the predetermined type. [0019] In some implementations, the method includes determining whether the sound input corresponds to a voice of a particular user. In some implementations, the speech-based service is initiated upon a determination that the sound input includes the predetermined content and that the sound input corresponds to the voice of the particular user. In some implementations, the method includes, upon a determination that the sound input corresponds to the voice of the particular user, outputting a voice prompt including a name of the particular user. [0020] In some implementations, determining whether the sound input includes predetermined content includes comparing a representation of the sound input to a reference representation, and determining that the sound input includes the predetermined content when the representation of the sound input matches the reference representation. In some implementations, a match is determined if the representation of the sound input matches the  reference representation to a predetermined confidence.  [0041] Specifically, once initiated, a digital assistant system is capable of accepting a user request at least partially in the form of a natural language command, request, statement, narrative, and/or inquiry. Typically, the user request seeks either an informational answer or performance of a task by the digital assistant system. A satisfactory response to the user request is generally either provision of the requested informational answer, performance of the requested task, or a combination of the two.).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filling date of the invention was made for Brown et al. to include the teaching of Gruber 2,  in order to provide a satisfactory response to the user request. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Baldwin et al. (US 2008/0091406 A1) teach: A cooperative conversational voice user interface is provided. The cooperative conversational voice user interface may build upon short-term and long-term shared knowledge to generate one or more explicit and/or implicit hypotheses about an intent of a user utterance. The hypotheses may be ranked based on varying degrees of certainty, and an adaptive response may be generated for the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656